 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDRedi-Serve Foods,Inc.andAmalgamated Meat Cut-ters and ButcherWorkmen of North America,AFL-CIO,Petitioner.Case 30-RC-2769October 29, 1976DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMANMURPHY ANDMEMBERS JENKINSAND WALTHERPursuant to a Stipulation for Certification UponConsent Election, executed on March 7 and 8, 1976,and approved by the Regional Director on March 10,1976, an election by secret ballot was conducted onApril 1, 1976, under the direction and supervision ofthe Regional Director for Region 30, among the em-ployees in the stipulated unit. At the conclusion ofthe election, the parties were furnished with a tally ofballots which showed that, of approximately 120 eli-gible voters, 108 votes were cast, of which 53 voteswere cast for the Petitioner, 43 were against the Peti-tioner, and 15 ballots were challenged. The chal-lenged ballots were sufficient in number to affect theresult of the election.Following an investigation of the challenges, con-ducted pursuant to Section 102.69 of the Board'sRules and Regulations,Series 8,as amended, the Re-gional Director issued a notice of hearing on April15, 1976. Pursuant to the notice of hearing, dulyserved on the parties, a hearing was conducted byHearing OfficerBarnettL. Horowitz on May 12, 13,and 14, 1976, at Fort Atkinson, Wisconsin. Full op-portunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on theissueswas given to all parties. Briefs were filed byboth parties and were considered by the Hearing Of-ficer.Thereafter, the Hearing Officer recommendedthat the challenges to the ballots cast by Olin Bien-fang,David Wegner, Patti Wendt, Elsie Wegner, andRick Jelinek be sustained. He further recommendedthat the challenges to the ballots cast by Kim Millis,RobertWicklund, Lillian Bellcour, James Kibbe,Michael Northey, Sharon Nicholas, Ralph Welter,Pat Prisk, Betty Vaughn, and William Jackl be over-ruled and that all 10 ballots be opened and counted.Thereafter, Petitioner filed timely exceptions to theHearing Officer's findings with respect to the chal-lengesto the ballots cast by Kim Millis, RobertWicklund, Lillian Bellcour, James Kibbe,MichaelNorthey, Sharon Nicholas, Pat Prisk, and William' In the absence of exceptions thereto, the Board adopts,pro forma,theJackl.' The Employer filed a brief in support of theHearing Officer's findings.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board had reviewed the Hearing Officer's rul-ings made-at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization within themeaning of Section 2(6) and (7) of the Act.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties agree, and we find, that the follow-ing employees constitute a unit appropriate for col-lective bargaining within the meaning of the Act:All production and maintenance employees atthe company's plants in Fort Atkinson, Wiscon-sin including regular part-time employees, load-ersand unloaders (truck drivers), sanitationemployees,butexcludingqualitycontrolemployees, technical employees, office clericalemployees, professional employees, and guardsand supervisors as defined in the Act.The Board has considered the Hearing Officer'sreport and recommendations, the Petitioner's excep-tions and brief, the Employer's brief in support of theHearing Officer's recommendations, and the entirerecord in this proceeding and hereby adopts the find-ings, conclusions, and recommendations of the Hear-ing Officer only to the extent consistent herewith.Petitioner has excepted,inter alia,to the HearingOfficer's recommendations regarding SubforemenLillian Bellcour, James Kibbe, Michael Northey, andSharon Nicholas. The Hearing Officer concludedthat the four were not supervisors under the Act andaccordingly recommended overruling the challengesto their ballots.We disagree as we find the four indi-viduals to be supervisors and, accordingly, shall sus-tain the challenges to their ballots.The Employer admits that, as of April 1, 1976, thedate of the election, there existed a "Working Agree-Hearing Officer's recommendation that the challenges to the ballots cast byOlin Bienfang, David Wegner, Patti Wendt, Elsie Wegner, and Rick Jelinekbe sustained, and that the challenges to the ballots cast by Ralph Welter andBetty Vaughn be overruled.226 NLRB No. 105 REDI-SERVE FOODS, INC.ment," which described in detail the duties and au-thority of its subforemen, including the four above-named individuals. We note that at paragraph 3, sec-tion505, ofthat agreement, the duties of the subfore-men were denoted to include the following authority:Sub-Foremen are empowered to assign employ-ees to specific work assignments and to adjustgrievances with employees under their immedi-ate supervision, if the grievance is of a relativelyminor nature and can be resolved orally be-tween the Sub-Foremen and an employee. Sub-Foremen shall not have the power to promote,reward, or discharge employees under their su-pervision. Sub-Foreman may recommend disci-plinary action for employees under their super-vision.Under no circumstances does [sic] theSub-Foreman have the power to discharge anemployee.In addition, section 601 of the working agreementprovided that the initial step in the Employer's griev-ance procedure was to be conducted by a subfore-man. And, at article V, section 503, of the workingagreement, it is indicated that:Employees are subject to' immediate discharge[for the] following reasons: 1. Willful insubordi-nation or refusal to obey a foreman or sub-foreman's direct order:The Employer admitted that copies of this workingagreement were given to employees after they hadbeen employed.for 30 days.From the above, it is clear that, under the terms oftheworking agreement, subforemen were empow-ered, at the least, to assign employees various workresponsibilities; to attempt initially to adjust employ-ee grievances; and to recommend disciplinary actionagainstemployees.Further, failure to obey asubforeman's orders could result in discharge for anoffending employee. While the record may not detailthe exercise of various of these responsibilities of thesubforemen, we reiterate that the Employer has ad-mitted that the working agreement was in existenceat all relevant times and we find that the agreement637clearly sets forth various indicia of the subforeman'ssupervisory authority. As we have often noted, theexistence of supervisory authority, and not necessari-ly the exercise thereof, is sufficient to support a find-ing that an individual is a supervisor within themeaning of the Act.' Accordingly,. we find that thesubforemen are supervisors within the meaning ofthe Act and were therefore ineligible to vote in theApril 1 election. Consequently, we hereby sustain thechallenges to the ballots of Subforemen Northey,Bellcour, Kibbe, and Nicholas.'As a result of our decision to sustain the challengesto the ballots of these four subforemen, the remain-ing challenges_ are rendered mdeterminative of theelection's results and we, therefore need not pass onthem.Accordingly, as the Petitioner has received a ma-jority of the valid ballots cast, we shall certify it asthe exclusive bargaining representative of the em-ployees in the unit found appropriate.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, and that, pursuant to Section 9(a) of the Na-tional Labor Relations Act, as amended, the fore-going labor organization is the exclusive representa-tiveofallthe ' employees in the ' unit foundappropriate herein for the purposes of collective bar-gaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment.2Mississippi Valley Barge Line Co,151 NLRB 676 (1965);Columbia Ty-pographical Union Number 101, International Typographical Union of NorthAmerica, AFL-CIO (The Evening Star Newspaper Co),,193NLRB 1089(1971). Also seeOhio Power Company v N L.R.B,176 F.2d 385 (1946)3As Sec 2(11) of the Act is interpreted in the disjunctive, we need onlyfind that an individual possess one of the enumerated supervisory indicia inorder to conclude that the individual is a supervisor. Consequently,. thesubforemen's lack of authority, under the working agreement, to hire, dis-charge, or promote an employee is not fatal to our conclusion that subfore-men are, in fact, supervisors within the meaning of the Act